Defendant in error, who was plaintiff below, having suggested by petition for re-hearing that leave be given him to enter a remittitur in the sum of One Thousand Dollars, being the sum allowed for attorney's fees; and it appearing to the Court that there is no error in the judgment of the court below other than in the allowance of said sum as attorney's fees as pointed out in Blount Brothers Realty Company v. Eilenberger, 124 So. R. 41;
It is upon consideration of said petition for re-hearing ordered that if the defendant in error, plaintiff below, *Page 780 
within ten days from the date upon which the mandate of this Court is filed in the trial court, shall enter a remittitur in the sum of One Thousand Dollars as of the date of the rendition of said judgment in the trial court, to-wit: February 23, 1928, the remainder of said judgment in amount of $14,805.94, with the costs assessed therein in the sum of $29.41, shall stand affirmed with interest at the legal rate from the date of the entry of said judgment, to-wit, February 23, 1928. It is further ordered that all costs upon this writ of error be paid by defendant in error, plaintiff below.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur in the order.